Name: Council Regulation (EC) No 192/1999 of 25 January 1999 extending the definitive anti-dumping duty, imposed by Regulation (EEC) No 3433/91 on imports of gas-fuelled, non-refillable pocket flint lighters originating in the People's Republic of China to imports of certain disposable refillable pocket flint lighters originating in the People's Republic of China or consigned from or originating in Taiwan and to imports of non-refillable lighters consigned from or originating in Taiwan, and terminating the proceeding in respect of imports of non-refillable lighters consigned from Hong Kong and Macao
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  competition;  international trade;  tariff policy;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31999R0192Council Regulation (EC) No 192/1999 of 25 January 1999 extending the definitive anti-dumping duty, imposed by Regulation (EEC) No 3433/91 on imports of gas-fuelled, non-refillable pocket flint lighters originating in the People's Republic of China to imports of certain disposable refillable pocket flint lighters originating in the People's Republic of China or consigned from or originating in Taiwan and to imports of non-refillable lighters consigned from or originating in Taiwan, and terminating the proceeding in respect of imports of non-refillable lighters consigned from Hong Kong and Macao Official Journal L 022 , 29/01/1999 P. 0001 - 0009COUNCIL REGULATION (EC) No 192/1999 of 25 January 1999 extending the definitive anti-dumping duty, imposed by Regulation (EEC) No 3433/91 on imports of gas-fuelled, non-refillable pocket flint lighters originating in the People's Republic of China to imports of certain disposable refillable pocket flint lighters originating in the People's Republic of China or consigned from or originating in Taiwan and to imports of non-refillable lighters consigned from or originating in Taiwan, and terminating the proceeding in respect of imports of non-refillable lighters consigned from Hong Kong and MacaoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 13 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PROCEDURE 1. Existing measures (1) By Regulation (EEC) No 3433/91 (2), the Council imposed an anti-dumping duty of 16,9 % on imports of gas-fuelled, non-refillable pocket flint lighters (hereinafter referred to as 'disposable, non-refillable flint lighters`) originating in the People's Republic of China. This duty was based on the dumping margin found.(2) In November 1993, the Commission received a request for a review, pursuant to Article 14 of Regulation (EEC) No 2423/88 (3), of these measures, lodged by the European Federation of Lighter Manufacturers (EFLM), alleging that there had been an increase in the dumping margin and, consequently, further injury. The ensuing investigation resulted in a finding of a dumping margin of 80,3 % and the imposition, by Regulation (EC) No 1006/95 (4), of a specific anti-dumping duty on imports of disposable non-refillable flint lighters from the People's Republic of China of ECU 0,065 per piece, (hereinafter referred to as the 'existing measures`).2. Request for the initiation of a circumvention investigation (3) On 24 March 1998, a request was lodged by the EFLM, concerning the circumvention of the existing measures (hereinafter referred to as 'the request`). According to the request, the anti-dumping duty is allegedly circumvented through a change in the pattern of trade between the People's Republic of China, Hong Kong, Macao and Taiwan, on the one hand, and the Community, on the other, stemming from the following practices for which there is insufficient economic justification other than the imposition of the duty:- imports of disposable, non-refillable flint lighters originating in the People's Republic of China, transhipped via Hong Kong, Macao and Taiwan respectively,- imports of disposable, non-refillable flint lighters originating in the People's Republic of China which, after having been the subject of slight modifications, are declared as refillable and/or reflintable flint lighters although, in practical terms, they are not.(4) Furthermore, a request was made to make these imports subject to registration by the customs authorities pursuant to Article 14(5) of Regulation (EC) No 384/96 (hereinafter referred to as 'the Basic Regulation`) and where justified, to extend the above anti-dumping duty to them.(5) The request contained sufficient prima facie evidence, in accordance with the requirements of Article 13 of the Basic Regulation, to initiate an investigation into the alleged circumvention of the existing measures. Therefore, by Regulation (EC) No 971/98 (5), the Commission commenced an investigation.B. INVESTIGATION (6) The Commission advised the representatives of the People's Republic of China, Hong Kong, Macao and Taiwan of the initiation of the investigation. Questionnaires were sent to Community importers and exporters who were mentioned in the request, as well as to exporters known from the previous investigation and other interested parties who came forward within the prescribed time limit. Replies to the questionnaires were received from one producer in Macao and its related exporter, one importing group with related purchasing companies located in, and exporting from, the Far East and three unrelated importers.(7) The Commission carried out verification visits at the premises of the following companies:Producer- FÃ ¡brica de Isqueiro Macau Lda (FDI) - Macao,Related exporters- Gladstrong Investments Limited - Hong Kong (related to FDI),- Pollyflame Concept (HK) Ltd - Hong Kong (purchasing company for Polly Concept Group Europe),Importer- Heinz TrÃ ¶ber GmbH & Co - Germany.(8) The investigation period was from 1 January 1997 to 31 March 1998.C. RESULTS OF THE INVESTIGATION 1. PEOPLE'S REPUBLIC OF CHINA 1.1. Practice at issue (9) The request alleged that producers of pocket flint lighters in China have added a refill valve to the basic disposable flint lighter, in order for it to be classified as a refillable flint lighter for customs purposes and thereby fall under a different CN code which is not subject to the existing measures. It was further alleged that these lighters (hereinafter referred to as 'disposable, refillable flint lighters`) are not, in practice, sold or used as refillable.1.2. Like product (10) The disposable, refillable flint lighters from China were identical in all respects to the disposable, non-refillable flint lighters in the preceding investigation, except for the addition of a refill valve which was determined to be an ineffectual addition for a lighter which in practice was perceived and treated by consumers as disposable (see recitals 16 to 21). It was therefore determined that these were alike to the lighters subject to the existing measures.1.3. Change in the pattern of trade (11) No data was received from lighter producers or exporters in the People's Republic of China. However, information was obtained from one cooperating importer which purchased disposable, refillable flint lighters during the investigation period and from a Hong Kong company, related to the cooperating producer in Macao, which exported them to the Community. Together, they accounted for 15 % of the total refillable flint lighter imports from the People's Republic of China to the Community during the investigation period. Given this low degree of cooperation, the change in the pattern of trade was examined by reference to Eurostat figures.(12) According to Eurostat, imports into the Community of refillable flint lighters from the People's Republic of China have increased substantially from 22,8 million units in 1994 to 144 million units in 1997. At the same time, imports of disposable, non-refillable lighters from the People's Republic of China decreased from 133,5 million units in 1994 to 6,8 million units in 1997.(13) Part of the imports of refillable flint lighters consist of refillable lighters which are clearly not disposable. However, the sharply declining average unit price, from ECU 0,37 in 1993 to ECU 0,19 in 1994 and to ECU 0,10 in 1997 provides strong evidence that disposable, refillable flint lighters represent the vast majority of imports from 1994 onwards. Furthermore, this 1997 average price is even lower than the average unit price of disposable, non-refillable flint lighters from China in the same year.(14) This evolution of quantities and prices coincided in time with the start of the review investigation on Chinese disposable, non-refillable flint lighters at the end of 1993 (6), and the imposition of a higher dumping duty in 1995.1.4. Insufficient due cause or economic justification (15) The Commission examined whether the addition of a valve to the basic disposable flint lighter could be sufficiently justified for any reasons other than the avoidance of the existing anti-dumping duty. In examining this issue, it considered the following evidence.(16) There was a major change in the overall structure of imports of flint lighters, both refillable and non-refillable, into the Community during the period 1994 to 1997. Whereas in 1994 imports of Chinese refillable flint lighters accounted for only 7,6 % of total imports of flint lighters, by 1997 this share had increased to 44,2 %. Over the same period disposable, non-refillable flint lighter imports from the People's Republic of China decreased from 45,0 % to 2,1 % of total imports of flint lighters. This substitution of refillable flint lighters for non-refillable flint lighters did not arise in respect of imports into the Community from any other third country.(17) Total imports of flint lighters into the Community have remained relatively stable between 1994 and 1997 despite the high increase in the proportion of imports of disposable, refillable flint lighters during the same period. According to comments received from interested parties, total Community consumption of flint lighters (i.e. both refillable and non-refillable) appears to have remained relatively stable throughout this period. There is a strong likelihood that if the disposable, refillable flint lighters were actually being refilled, the total consumption of flint lighters would have decreased.(18) According to the samples obtained by the Commission from cooperating parties, the flints in disposable, refillable lighters are no longer than the flints in disposable, non-refillable lighters. Therefore, the flint would, generally, require replacement if the lighter was refilled. However, the Commission found that, on the one hand, the flints were not readily available in all areas of the Community, while on the other, it was generally not practical, and often impossible, for an ordinary consumer to change the flint.(19) Notwithstanding the reservations above, for the average Community consumer, the maximum theoretical cost saving from refilling disposable, refillable flint lighters (taking into account the cost of gas containers) would be negligible (about ECU 2 per year). In these circumstances, it is unlikely that the Community consumer would be persuaded to go through the impractical process of flint replacement and refilling.(20) The results of tests performed by a customs authority and opinions expressed by several interested parties indicated that the disposable, refillable flint lighters could not always be refilled, and often failed to function properly even for the duration of one gas tank. Furthermore, they are often not sold with refilling instructions and warnings as required by the international standard for lighter safety, ISO 9994.(21) For marketing purposes, for example packaging, brochures and advertising, the disposable, refillable flint lighters are generally not distinguished from disposable, non-refillable flint lighters, and their distribution channels are identical.(22) The above points confirm the comments received from exporters and importers of disposable, refillable flint lighters that, in normal circumstances, Community consumers would not refill the disposable, refillable flint lighters.(23) The disposable, refillable flint lighters under investigation correspond to one of the earliest Japanese models of disposable, non-refillable flint lighters, adopted by Chinese manufacturers about 10 years ago. The basic design incorporates a plastic tank body. The Chinese producers have not attempted to introduce any additional features or improvements on this basic design, except for a child security mechanism for the US market (required by regulation since 1995) and the refill valve for the Community market.(24) In view of the above, no due cause or economic justification was found, for the addition of the refill valve to the basic disposable flint lighter, other than the imposition of the existing measures.1.5. Undermining of the remedial effect of the existing measures (25) As indicated in the previous section, Chinese disposable, refillable flint lighters are competing in the disposable segment of the Community lighter market. Indeed, as shown above, the vast majority of these imports cannot be, and are not, used as refillable lighters.(26) In terms of quantities, total imports of Chinese refillable flint lighters accounted for about 25 % of estimated Community consumption and about 50 % of total imports of flint lighters during the investigation period. This was comparable to the proportions of Chinese disposable, non-refillable flint lighters consumed and imported in 1994 (i.e. immediately before the imposition of the increased duty following a full review covering dumping, injury and Community interest). Thus, a clear substitution pattern is shown, since the total import volume of refillable and non-refillable flint lighters from the People's Republic of China has remained at about the same level.(27) In terms of prices, the average import price, customs duty paid, for disposable, refillable flint lighters, reported by cooperating companies during the investigation period was ECU 0,047, while the equivalent price for all refillable flint lighters based on Eurostat figures was ECU 0,095. Despite the fact that the latter price is significantly higher than that established for cooperating parties, as it also includes genuinely refillable flint lighters, it is comparable to the dumped and injurious customs duty paid import price established for disposable, non-refillable flint lighters in the previous investigation (ECU 0,081). Furthermore, both import prices established in the current investigation are significantly lower than the import price of ECU 0,146 which was the price determined in the previous investigation at which the injurious effects of dumping would have been eliminated.(28) It can, therefore, be concluded that disposable, refillable flint lighter imports significantly undermine, both in terms of quantities and of prices, the remedial effects of the anti-dumping duty imposed on disposable, non-refillable flint lighters originating in the People's Republic of China.1.6. Evidence of dumping (29) The average fob Chinese frontier export price of disposable refillable flint lighters from the two cooperating companies, referred to in recital 11, during the investigation period was ECU 0,044. The average cif Community border import price based on Eurostat figures for all Chinese refillable (disposable and non-disposable) flint lighters during the same period was ECU 0,094 which is equivalent to ECU 0,092 on a fob Chinese frontier basis. Both of these fob values are substantially below the normal value of ECU 0,144 established in the previous investigation and there is therefore clear evidence of dumping.1.7. Conclusion (30) In these circumstances, the existing measures should be extended to disposable, refillable flint lighters originating in the People's Republic of China.(31) The existing measures should not be extended to all refillable lighters, but only to those which are clearly like disposable, non-refillable flint lighters. A value threshold, together with a physical description (i.e. plastic tank body), seems the most appropriate approach to define these lighters.(32) The investigation has shown that disposable, refillable flint lighters are being imported into the Community at an average cif price of ECU 0,046. However, it would not be appropriate to set the threshold below the normal value established in the previous investigation (adjusted to a cif Community frontier basis) which was lower than the injury threshold.(33) Accordingly, the existing duty should be extended to disposable, refillable flint lighters with a plastic tank body, falling within CN code ex 9613 20 90, imported from the People's Republic of China, with a free-at-Community frontier, duty unpaid value per piece of less than EUR 0,15.2. TAIWAN 2.1. Practice at issue (34) The request alleged that imports of disposable, non-refillable flint lighters from Taiwan are circumventing the existing measures. The request submitted that there is no production of disposable, non-refillable flint lighters in Taiwan and therefore, that any such imports, into the Community, registered by Eurostat, consists of disposable, non-refillable lighters originating in the People's Republic of China which have been incorrectly declared as being of Taiwanese origin. This allegation was examined in the light of the provisions of Article 13(1) of the Basic Regulation.(35) At the outset, it is recalled that no company from Taiwan cooperated in the investigation, despite the fact that 29 questionnaires were sent to Taiwanese exporters and that the Taiwanese authorities were duly informed. The transactions reported by cooperating importers during the investigation period did not include any imports consigned from Taiwan. One importer came forward during the investigation claiming that there was production of the product concerned in Taiwan. The importer did not, however, give any details about his supplier, not even the name. The importer was requested to fill in a questionnaire but subsequently no response was received.(36) In the course of the investigation, the Commission examined Taiwanese export statistics of disposable non-refillable flint lighters. According to these statistics, during the investigation period, Taiwanese exports accounted for approximately half of the Community imports from Taiwan as shown in Eurostat.(37) In these circumstances, it was concluded, in accordance with Article 18 of the Basic Regulation, that the imports from Taiwan which could not be accounted for by Taiwanese export statistics, should be considered as being of People's Republic of China origin and transhipped through Taiwan. In this context, it should be noted that there was evidence of falsified certificates of origin relating to disposable lighters allegedly from the People's Republic of China which were wrongly declared to be of Taiwanese origin included in the complainants' request.(38) As far as the remaining imports from Taiwan are concerned, determinations also had to be made on the basis of the facts available, in accordance with Article 18 of the Basic Regulation. The statement from the importer referred to above pointed to the existence of one producer of lighters in Taiwan. However, in the course of the investigation, cooperating parties indicated that, to their knowledge, there is no genuine production of disposable non-refillable flint lighters in Taiwan except, perhaps, for sale in the domestic market. Furthermore, they commented that production of this type of lighter, for export, is no longer economical in Taiwan, and that all exporting Taiwanese lighter manufacturers have moved their production of disposable non-refillable flint lighters to the People's Republic of China. On the basis of the foregoing, the Commission concluded that these other imports from Taiwan had also been transhipped through this country but were originating in the People's Republic of China. In this context it should also be noted that even if there is some production of lighters in Taiwan, there is no indication as to what proportion of exports that production would represent and furthermore, given that no producer in Taiwan co-operated during the investigation, it is considered that any production operation in Taiwan, examined with regard to the criteria of Article 13(2) of the Basic Regulation, would be circumventing the existing measures.2.2. Change in the pattern of trade (39) Eurostat figures show that imports of disposable, non-refillable flint lighters from Taiwan increased from 7,5 million units in 1994 to 37 million units in 1995. This period covers basically the time from the initiation of the review investigation until the imposition of the substantially increased anti-dumping duty on imports from the People's Republic of China. Subsequently, imports from Taiwan decreased to 33 million units in 1996 and they further decreased to 16 million units in 1997. Taiwan's own export statistics show a similar evolution pattern, although, as indicated above, they only account for approximately half of the imports reported by Eurostat. At the same time, and as indicated above, import volumes of disposable, non-refillable flint lighters from the People's Republic of China decreased from 133,5 million units in 1994 to 6,8 million units in 1997.(40) There was, therefore, a change in the pattern of trade between Taiwan, the People's Republic of China and the Community, i.e. imports of disposable, non-refillable flint lighters from the People's Republic of China have been partially replaced by imports of such lighters from Taiwan.2.3. Insufficient due cause or economic justification (41) As mentioned above, the sharp increase in imports of disposable, non-refillable flint lighters from Taiwan, on the one hand, and a decrease in imports from the People's Republic of China, on the other, immediately followed the introduction of a significantly increased anti-dumping duty on imports of such lighters from the People's Republic of China, in May 1995.(42) In view of the comment from cooperating parties that increasing production costs have rendered production of disposable, non-refillable flint lighters uncompetitive in Taiwan, and in the absence of any other information in this respect, it was concluded that there was no economic justification or due cause for the change in the pattern of trade other than the imposition of the existing measures.2.4. Undermining of the remedial effect of the existing measures (43) In the absence of information from cooperating parties, average unit values based on Eurostat figures were used, yielding an average import price, adjusted to a duty paid basis of ECU 0,098 from Taiwan for the investigation period. This is comparable to the equivalent dumped import price from the People's Republic of China found in the previous investigation (ECU 0,081). It is also substantially lower than the price in the previous investigation at which the injurious effects of dumping would have been eliminated, i.e. ECU 0,146. It should be noted that import prices from Taiwan were significantly lower than this in the period 1994 to 1996, and reached their lowest average level (ECU 0,038) in 1995.(44) With regard to quantities, according to Eurostat, during the investigation period, imports from Taiwan represented 2,5 % of the total Community disposable flint lighter market, and 4,8 % of total imports (including Chinese refillable flint lighters) as compared to 0,3 % and 1,1 % respectively in 1993. At their highest point (1995) imports from Taiwan accounted for about 10 % of total imports, or 6 % of Community consumption of disposable flint lighters. The decrease of imports of disposable, non-refillable flint lighters into the Community from the People's Republic of China has already been shown in recital 39.(45) Therefore, it was concluded that imports of disposable, non-refillable flint lighters from Taiwan partly replaced the imports of disposable, non-refillable flint lighters from the People's Republic of China and that they thereby undermined both in terms of quantities and of prices, the remedial effects of the anti-dumping duty imposed on disposable, non-refillable flint lighters originating in the People's Republic of China.2.5. Evidence of dumping (46) It was concluded, on the basis of the information available from the complainants and Eurostat, that disposable, non-refillable flint lighters of Chinese origin but consigned to the Community from Taiwan were imported at dumped prices, when compared to the normal value established in the previous investigation. In this respect it should be noted that the normal value established in the previous investigation was ECU 0,144 per unit, while the average import price adjusted to a fob Taiwan basis during the investigation period was ECU 0,092.2.6. Conclusion (47) In view of the above, the existing measures should be extended to imports of disposable flint lighters from Taiwan.3. HONG KONG 3.1. Practice at issue (48) The request alleged that imports of disposable, non-refillable flint lighters from Hong Kong are circumventing the existing measures. The request submitted that there is no production of disposable, non-refillable flint lighters in Hong Kong and therefore, that any such imports, into the Community, registered by Eurostat, consists of disposable, non-refillable flint lighters originating in the People's Republic of China which have been incorrectly declared as being of Hong Kong origin.(49) No producers from Hong Kong made themselves known during the investigation. In the course of the investigation further information was received indicating that there is no production of disposable, non-refillable flint lighters in Hong Kong, due to security regulations which restrict the storage of gas in the territory. The allegation was therefore examined, with regard to the possibility of transhipment, in the light of the provisions of Article 13(1) of the Basic Regulation.3.2. Undermining of the remedial effects of the existing measures (50) Imports recorded as originating in Hong Kong during the investigation period represented just over 1 % of Community consumption of disposable, non-refillable flint lighters and 3,8 % of total Community imports of disposable, non-refillable flint lighters.(51) In the course of the present investigation, it was determined that disposable, refillable flint lighters originating in the People's Republic of China were a like product to disposable, non-refillable flint lighters.(52) In order to analyse whether the remedial effects of the existing measures were being undermined, it was necessary to reflect the above finding and adjust the total import volume to include disposable, refillable flint lighters from the People's Republic of China with the total disposable, non-refillable flint lighters.(53) As a result, the Commission found that imports of disposable, non-refillable flint lighters from Hong Kong represented only 2 % of the total imports of non-refillable flint lighters, including Chinese refillable flint lighters, into the Community during the investigation period. Moreover, these imports account for only 4,1 % of the volume of lighters imported from the People's Republic of China into the Community in 1994, i.e. before circumvention started to take place. In view of the small import quantities imported from Hong Kong, the undermining, if any, of the remedial effects of the existing measures is not considered to be significant. It is therefore considered appropriate to terminate the circumvention investigation with regard to imports of disposable non-refillable flint lighters from Hong Kong.3.3. Conclusion (54) On the basis of the above, the existing measures should not be extended to Hong Kong.4. MACAO 4.1. Practice at issue (55) The request alleged that imports of disposable, non-refillable flint lighters from Macao are circumventing the existing measures. The request submitted that any such imports, into the Community, registered by Eurostat, consists of disposable, non-refillable lighters originating in the People's Republic of China which have been incorrectly declared as being of Macao origin.(56) As mentioned in recitals 6 and 7 above, FDI, a producer located in Macao, made itself known, returned a completed questionnaire and was subsequently subject to a verification visit.(57) The allegation was, firstly, examined with respect to this producer, through consideration of the specific criteria laid down in Article 13(2) of the Basic Regulation which apply to assembly operations, inter alia, in a third country.(58) The allegation was then considered with regard to the possibility that disposable non-refillable flint lighters consigned from Macao to the Community are declared to Community customs authorities as having Macao origin although they originate in the People's Republic of China and that such imports are thus circumventing the existing anti-dumping measures. This was examined in the light of the provisions of Article 13(1) of the Basic Regulation taking into account the findings made with respect to the Macao producer.4.2. Investigation of the operation carried out by the Macao producer in the context of Article 13(2) of the Basic Regulation 4.2.1(a) The operation started or substantially increased since, or just before, the initiation of the anti-dumping investigation and the parts concerned are from the People's Republic of China (59) FDI was registered in April 1991 and started production in January 1992. There was, therefore, a clear correlation in time between the start of the operation and the initiation in April 1990 of the original anti-dumping proceeding (7) on imports of disposable, non-refillable flint lighters originating, inter alia, in the People's Republic of China. At this time, however, the main market for FDI was the USA. Sales to the Community in the period 1992 to 1994 were not significant.(60) In December 1993 the Commission announced, by a notice, the initiation of a review of Regulation (EEC) No 3433/91 in respect of imports of disposable, non-refillable flint lighters originating in the People's Republic of China. Subsequently, exports from FDI into the Community substantially increased to over 60 million units in 1997. The principal criteria of Article 13(2)(a) of the Basic Regulation are therefore fulfilled.4.2.2(b) The parts (from the People's Republic of China) constitute 60 % or more of the total value of the parts of the assembled product (61) In order to ascertain compliance with the criteria in this and the following test, the Commission based their findings on the financial statements of the calendar year 1997, which covered 80 % of the 15-month investigation period, as the data pertaining to this 12 month period were considered representative for the whole investigation period.(62) On the basis of a detailed analysis of the cost of the parts, it was determined that the parts from the People's Republic of China constituted less than 60 % of the value of the parts of the assembled product.(63) Therefore, FDI could not be considered to be circumventing the anti-dumping duties under investigation.4.3. Allegation that disposable, non-refillable lighters consigned from Macao to the Community are declared to Community customs authorities as having Macao origin although they originate in the People's Republic of China (64) It was then considered whether there were exports allegedly originating in Macao, other than those produced by FDI, which could be considered to be circumventing the existing measures.(65) In this respect, it was found that the total imports into the Community from Macao, as recorded by Eurostat, during the period from 1994 to the end of the investigation period, could be accounted for by exports from FDI.(66) In addition, the on-the-spot investigation by the Commission and a representation submitted to the Commission by the Macao delegation of the Portuguese embassy indicated that the production capacity and the actual output of FDI was sufficient to account for the total exports originating in Macao.4.3.1. Conclusion (67) In these circumstances the existing measures should not be extended to Macao.D. REQUESTS FOR EXEMPTION FROM THE EXTENSION OF THE DUTY (68) The Commission received requests for exemption from the extension of the duty from two importers which approached the Commission after the deadline set in Regulation (EC) No 971/98 for interested parties to make themselves known.(69) One importer, JOJA, France, requested exemption from the measures for three of their products. The Commission examined these products and determined that they were like products to the products subject to the existing measures and therefore, no exemption should be granted.(70) A second importer, Samaco Ltd from the UK, requested exemption from the measures, on the grounds that their imports were genuinely produced in Taiwan. As this importer did not complete the questionnaire provided and as no questionnaire response was received from any exporting producer in Taiwan, it is not possible to consider the request further at this time.(71) Parties requesting exemption will normally be required to complete a questionnaire in order to enable the Commission to determine whether an exemption may be warranted and the Commission would normally also carry out an on-the-spot verification visit.E. MEASURES 1. Nature of the measures (72) In view of the findings made, the anti-dumping duty in force on gas-fuelled, non-refillable pocket flint lighters originating in the People's Republic of China should be extended to imports of the same lighters consigned from or originating in Taiwan, and to imports of gas-fuelled, refillable lighters, with a plastic tank body, originating in the People's Republic of China or consigned from or originating in Taiwan, with a free-at-Community-frontier, duty unpaid, value per piece of less than EUR 0,15.(73) The investigation concerning Hong Kong and Macao should be terminated.2. Collection of the duty on imports entered under registration (74) The duty on imports registered pursuant to Regulation (EC) No 971/98 should be collected only on those products which are described in recital 72.F. PROCEDURE (75) Interested parties were informed of the essential facts and considerations on the basis of which the Commission intended to propose the extension of the definitive anti-dumping duty in force to the products concerned and have been given the opportunity to comment.HAS ADOPTED THIS REGULATION:Article 1 1. The definitive anti-dumping duty imposed by Regulation (EEC) No 3433/91 and modified by Regulation (EC) No 1006/95 on imports of gas-fuelled, non-refillable pocket flint lighters falling within CN code 9613 10 00 (TARIC code CN 9613 10 00*11) originating in the People's Republic of China, is hereby extended to imports of the same lighters consigned from or originating in Taiwan and to imports of gas-fuelled, refillable pocket flint lighters, incorporating a plastic tank body, falling within CN code ex 9613 20 90 (TARIC code CN 9613 20 90*21), originating in the People's Republic of China or consigned from or originating in Taiwan.2. Gas-fuelled, refillable pocket flint lighters, incorporating a plastic tank body, with a free-at-Community-frontier, duty unpaid, value per piece equal to or greater than EUR 0,15, shall not be subject to the duty extended by paragraph 1, if such a price is specified in an invoice issued by an exporter located in the People's Republic of China or Taiwan to an unrelated importer in the Community.3. Subject to paragraph 2, the duty extended by paragraph 1 shall be collected on imports registered in accordance with Article 2 of Regulation (EC) No 971/98 and Article 14(5) of Regulation (EC) No 384/96.4. Unless otherwise specified, the provisions in force concerning customs duties shall apply.Article 2 1. Requests for exemption from the duty extended by Article 1 shall be made in writing in one of the official languages of the Community and must be signed by a person authorised to represent the applicant. The request must be sent to the following address:European CommissionDirectorate-General for External Economic RelationsUnit I/C-1DEMOT 24, 8/38Rue de la Loi/Wetstraat 200B-1049 BrusselsFax (32-2) 295 65 05.2. The Commission, after consulting the Advisory Committee, shall authorise, by decision, the exemption of imports which do not circumvent the anti-dumping duty imposed by Regulation (EC) No 1006/95 from the duty extended by Article 1.Article 3 Customs authorities are hereby directed to discontinue registration, pursuant to Article 2 of Regulation (EC) No 971/98 and Article 14(5) of Regulation (EC) No 384/96, of:(a) refillable pocket flint lighters with a free-at-Community-frontier, duty unpaid, value per piece of less than ECU 0,5 falling within CN code ex 9613 20 90 (TARIC code 9613 20 90*10) and originating in the People's Republic of China; and(b) gas-fuelled, non-refillable pocket flint lighters falling within CN code ex 9613 10 00 (TARIC code 9613 10 00*10) consigned from Hong Kong, Macao and Taiwan.Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 January 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 56, 6. 3. 1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30. 4. 1998, p. 18).(2) OJ L 326, 28. 11. 1991, p. 1. Regulation as last amended by Regulation (EEC) No 423/97 (OJ L 65, 6. 3. 1997, p. 1).(3) OJ L 209, 2. 8. 1988, p. 1.(4) OJ L 101, 4. 5. 1995, p. 38.(5) OJ L 135, 8. 5. 1998, p. 38.(6) OJ C 343, 21. 12. 1993, p. 10.(7) OJ C 89, 7. 4. 1990, p. 3.